DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: The term “reflection point” in line 23 appears to be a typographical error of “inflection point”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 3 recite the limitation "the easy deformation parts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to replace “easy deformation parts” with “a second compressed groove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi (2012/0265162) in view of Umemoto (WO 2014/208729 A1; see US 2016/0143790 A1 for English translation).
With respect to claim 1, Kuramochi discloses an absorbent article, as shown in figure 1, comprising a liquid permeable topsheet 3, a backsheet 2, and an absorbent body 4. The topsheet has compressed grooves 12 in the surface, as shown in figure 1. The compressed grooves meet at a compressed groove point PB where first 

    PNG
    media_image1.png
    648
    1152
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    1152
    media_image2.png
    Greyscale

Kuramochi discloses all aspects of the claimed invention with the exception of a second compressed groove that facilitates a deformation in the transverse direction of the article and becomes a base edge of the deformation. Umemoto discloses an absorbent article having compressed grooves, as shown in figure 1, including a second compressed groove 16 provided so as to cause the back portion of the article to surround the buttock groove of a wearer, as disclosed in paragraph [0043]. The second compressed groove 16 extends in the transverse direction, as shown in figure 1, and therefore inherently facilitates deformation in the transverse direction and forms a base edge thereof since the article is deformed along the groove 16. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Kuramochi with a second compressed groove that facilitates a deformation in the transverse direction of the article and becomes a 
With respect to claim 2, the second compressed groove of Kuramochi, as modified be Umemoto, is formed of a curved line (see Umemoto, figure 1, element 16) located between the compressed groove base point and the inflection points, as shown in annotated figure 1-A above, and therefore virtual lines are touching lines to the second compressed groove since the virtual lines will pass through the second compressed groove of modified Kuramochi.
With respect to claim 3, modified Kuramochi discloses all aspects of the claimed invention with the exception each of the second compressed groove having a width of 3 mm. Kuramochi is modified by Umemoto to include the second compressed groove 16, which is shown in figure 1 of Umemoto as having a strip-shape. Kuramochi remains silent as to the dimensions of the compressed grooves. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the easy deformation parts of Kuramochi present in a strip shaped range having a width of 3 mm to achieve the predictable result of compressed grooves that are a sufficient size to stem the flow of menstrual blood and prevent leakage (see Kuramochi; paragraph [0051]). 
With resepct to claim 5, each of the virtual lines is a straight line, as shown in annotated figure 1-A above.
With respect to claim 6, Kuramochi discloses all aspects of the claimed invention with the exception of an angle of the virtual lines being 10-30°. It is noted that the virtual lines are not physically present in the article, and therefore the claim limitation does not 
With respect to claim 7, the compressed grooves 12 of Kuramochi are coupled with each other at the compressed groove point PB on the center line CL, as shown in figure 1.
Response to Arguments
Applicant’s arguments filed 10 May 2021 with respect to the rejection(s) of claim(s) 1-2, 4-5, and 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of Umemoto (WO 2014/208729 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781